Appeal from a judgment of the County Court of Albany County, rendered December 17, 1974, upon a verdict convicting defendant of the crime of robbery in the first degree and robbery in the second degree and sentencing him to an indeterminate term of imprisonment with a maximum term of 25 years and a minimum term of 8V3 years. As a result of an early morning incident in Albany, New York, on August 7, 1974 wherein an elderly man was robbed and killed, defendant was convicted by jury verdict of the crimes of robbery in the first degree (Penal Law, § 160.15, subd 1) and robbery in the second degree (Penal Law, § 160.10, subd 1). He was thereupon sentenced on the more serious charge to an indeterminate term of imprisonment of 8 Vs to 25 years, and this appeal ensued. The sole question presented for our review is whether or not the sentence imposed was unduly harsh and excessive, and we find that it was not. As correctly noted by the trial court, we are concerned here with a particularly severe and vicious crime, and the underlying incident culminated in the loss of human life. Moreover, no extraordinary circumstances are presented which would warrant our disturbance of the sentence which defendant received (People v Buchanan, 57 AD2d 971; People v Dittmar, 41 AD2d 788). Judgment affirmed. Sweeney, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.